United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.H., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
LOGISTICS AGENCY, Fort Belvoir, VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-418
Issued: July 10, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 21, 2011 appellant, through his attorney, filed a timely appeal from a
November 15, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than 14 percent left arm impairment.
FACTUAL HISTORY
On September 7, 2007 appellant, then a 56-year-old business analyst, filed an
occupational disease claim (Form CA-2) alleging that he sustained carpal tunnel syndrome as a

1

5 U.S.C. § 8101 et seq.

result of his federal employment.
syndrome.

OWCP accepted the claim for bilateral carpal tunnel

In a report dated December 23, 2009, Dr. David Weiss, an osteopath, provided a history
and results on examination.2 He stated that appellant had a prior work injury to his left shoulder
with diagnoses of rotator cuff tear and impingement syndrome.3 With respect to a permanent
impairment in the left arm due to carpal tunnel syndrome, Dr. Weiss opined that appellant had a
seven percent impairment. He identified Table 15-23 of the sixth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides),
finding that appellant had grade modifiers of three for test findings and history and two for
physical examination. According to Dr. Weiss, the default value of 8 percent was reduced by 1
percent for a QuickDASH score of 45 percent, resulting in a 7 percent arm impairment.4
By report dated March 7, 2011, an OWCP medical adviser concurred that the left arm
impairment for carpal tunnel was seven percent. OWCP requested an additional report from the
medical adviser, stating in a March 10, 2011 memorandum that appellant had previously
received a schedule award in 2002 for the left rotator cuff tear. In a report dated March 15, 2011,
the medical adviser stated that the 2002 impairment should be recalculated under the sixth
edition of the A.M.A., Guides and then combined with the carpal tunnel impairment. The
medical adviser opined that the shoulder impairment would be 6 percent under the sixth edition
and combined with the 7 percent carpal tunnel impairment resulted in a 13 percent left arm
impairment.
By decision dated March 21, 2011, OWCP issued a schedule award for a five percent
right arm impairment based on carpal tunnel syndrome. With respect to the left arm, it found
that appellant was not entitled to a schedule award, as 13 percent was less than the previously
awarded 14 percent.
Appellant requested a hearing before an OWCP hearing representative, which was held
on July 19, 2011. By decision dated October 5, 2011, the hearing representative remanded the
case for further development. The hearing representative found that appellant’s shoulder
impairment should be determined based on Dr. Weiss’ 2009 report.
In a report dated November 2, 2011, an OWCP medical adviser stated that appropriate
calculations had been made in his prior report. By decision dated November 15, 2011, OWCP
determined that appellant was not entitled to an additional schedule award for the left arm.
LEGAL PRECEDENT
Section 8107 of FECA provides that, if there is permanent disability involving the loss or
loss of use of a member or function of the body, the claimant is entitled to a schedule award for
2

The date of examination was apparently February 25, 2009 and Dr. Weiss indicated that his opinions as to
permanent impairment had been “updated” December 23, 2009.
3

The record indicates that appellant has a separate claim for the left shoulder injury.

4

DASH is an acronym for Disabilities of the Arm, Shoulder and Hand, a functional assessment method.

2

the permanent impairment of the scheduled member or function.5 Neither FECA nor the
regulations specify the manner in which the percentage of impairment for a schedule award shall
be determined. For consistent results and to ensure equal justice for all claimants, OWCP has
adopted the A.M.A., Guides as the uniform standard applicable to all claimants.6 For schedule
awards after May 1, 2009, the impairment is evaluated under the sixth edition.7
It is well established that benefits payable under 5 U.S.C. § 8107(c) are reduced by the
period of compensation paid under the schedule for an earlier injury if: (1) compensation in both
cases is for impairment of the same member or function or different parts of the same member or
function; and (2) the latter impairment in whole or in part would duplicate the compensation
payable for the preexisting impairment.8
ANALYSIS
In the present case, OWCP accepted bilateral carpal tunnel syndrome. Appellant also had
a prior injury to the left shoulder involving a torn rotator cuff and pursuant to that claim received
a schedule award for a 14 percent permanent impairment to the left arm. With respect to left arm
permanent impairment from the accepted carpal tunnel syndrome, appellant’s physician and an
OWCP medical adviser found a seven percent impairment. OWCP denied an additional
schedule award on the grounds that the current shoulder impairment from the prior injury was
6 percent and the combined 13 percent was less than the 14 percent previously awarded.
In the October 5, 2011 decision, the hearing representative noted the regulation stating
that the current impairment must in whole or in part duplicate the prior impairment from an
earlier injury before the schedule award for the current impairment is reduced by the
compensation paid for the prior impairment. But OWCP failed to explain how this regulation
was applied in the present case. 20 C.F.R. § 10.404(c) does not provide that the current injury
impairment is combined with an updated impairment from a prior injury to determine if a greater
impairment than previously awarded has been established. The regulation indicates that the
nature of the current impairment is evaluated and if it duplicates the prior award, then any
current award is reduced to the extent of the duplication.
There was no medical evidence presented that established the current impairment for
carpal tunnel syndrome “in whole or in part would duplicate” the prior impairment based on a
torn rotator cuff for the left shoulder. The medical adviser was not asked nor provided a
rationalized opinion on the issue. If the carpal tunnel impairment did not duplicate the shoulder
impairment then appellant would be entitled to a schedule award for an impairment based on the

5

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(a).
6

A. George Lampo, 45 ECAB 441 (1994).

7

FECA Bulletin No. 09-03 (issued March 15, 2009).

8

20 C.F.R. § 10.404(c).

3

carpal tunnel syndrome, even if it involved the same member of the body as the prior schedule
award.9
The case will be remanded to OWCP for proper application of 20 C.F.R. § 10.404(c) and
appropriate findings on the issue presented. After such further development as OWCP deems
necessary, it should issue an appropriate decision.
CONCLUSION
The Board finds that the case must be remanded to OWCP for further development on the
issue presented.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 15, 2011 is set aside and the case remanded for further
action consistent with this decision of the Board.
Issued: July 10, 2012
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

See R.H., Docket No. 11-1754 (issued April 24, 2010) (the medical adviser found a carpal tunnel impairment
did not duplicate a prior impairment based on lateral epicondylitis); T.S., Docket No. 09-1308 (issued December 22,
2009) (OWCP did not explain whether current impairment for right medial and lateral meniscectomy duplicated a
prior schedule award to the right leg).

4

